DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 3-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art (US 2007/0228833; US 2008/0079392) teaches a non-contact power transmitting apparatus as described in the office action with mail date 1/23/2020 but fails to disclose “a received signal processing module which processes a signal… including … a request to raise a level of the power signal if anyone of voltage and current measured in the receiving apparatus due to the received power is less than a lower limit of the predetermined range” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 3-6, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 7
Regarding claims 9-12, these claims are dependent from claim 7 and are therefore allowable for the same reasons as independent claim 7. 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022